Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 01/29/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7,11-13,15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO’088 (WO2016/197088).
Regarding claim 1: WO’088 discloses a method of operating an internal combustion engine of a type that has a combustion chamber (figure 1), a moveable valve having a seat formed in the combustion chamber (106), a camshaft (127), and a rocker arm  assembly (115A) that actuates the valve and includes a rocker arm (111A, 111B)  and a cam follower (119) configured to engage a cam mounted on a camshaft   providing an electrical circuit (figure 11) having a resistance and comprising an electrical connection made by abutment between surfaces of two distinct parts (151,155), one of which is mounted to the rocker arm (figure 6): over an interval, determining times at which the resistance transitions between a value within a first range to a value within a second range, wherein the second range is disjoint from the first range; and performing a diagnostic or control operation based on the times or the absence of any times (paragraph 0109).
Regarding claim 2: WO’088 discloses using the timing of at least one of the transitions in the diagnostic or control operation (paragraph 0109).
Regarding claim 3: WO’088 discloses determining a first time and a second time at which the resistance transitions between a valve within the first range and a value within the second range wherein the diagnostic or control operation is performed based on a difference between the first time and the second time (paragraph 0109).
Regarding claim 4: WO’088 discloses causing the abutting parts to move relative to one another by rotating the camshaft; wherein the relative movement between the abutting parts causes the resistance to transition between values in the first range and values in the second range (figures 6,7; paragraph 0109).
Regarding claim 7: WO’088 discloses the first time is a time at which the circuit resistance transition from the first range to the second range; and the second time is a 
Regarding claim 11: WO’088 discloses an electromagnetic latch assembly comprising an electromagnet powered through the electric circuit (figure 6).
Regarding claim 12: WO’088 discloses the electromagnetic latch assembly includes a latch pin translatable between a first position and a second position (133); one of the first and second latch pin positions provides a configuration in which the rocker arm assembly is operative to actuate the moveable valve in response to actuation of the cam follower by the cam to produce a first valve lift profile (figure 6); the other of the first and second latch pin positions provides a configuration in which the rocker arm assembly is operative to actuate the moveable valve in response to actuation of the cam follower to produce a second valve lift profile, which is distinct from the first valve lift profile, or the moveable valve is deactivated (figure 1); and the electromagnetic latch assembly renders the latch pin stable independently from the electromagnet in both the first and the second positions (figures 1-4).
Regarding claim 13: WO’088 discloses the electromagnet is grounded through the structure of the rocker arm assembly (figure 11; numeral 301).
Regarding claim 15: WO’088 discloses pulsing the circuit to measure the motion thus the resistance (paragraph 0005; paragraph 0109).
Regarding claim 16-18: WO’088 discloses an electromagnet latch assembly comprising an electromagnet powered through the electric circuit (figures 6,8-11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10,14,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over WO’088.
Regarding claims 8-10,14: WO’088 discloses the claimed invention as recited above except specifically disclosing using the difference to assess the valve lift profile being imparted by the rocker arm assembly to the valve or camshaft rotation rate or percentage current numerical value. However, it is within the grasp of one having an ordinary skill in the art to ascertain the valve lift profile from the latch position for the latch position determines the locking/unlocking that dictate the valve profile (activated/deactivated). Additionally, the transition of the latch measured is inherently (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claims 19,20: WO’088 discloses an electromagnet latch assembly comprising an electromagnet powered through the electric circuit (figures 6,8-11).
Claims 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over WO’088 in view of EP’267 (EP391267).

WO discloses the claimed invention as recited above except for specifying using coating of diamond like carbon in a potentiometer arrangement.
However, EP’267 teaches coating of diamond like carbon in a potentiometer arrangement for precision (abstract).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of EP’267 by providing the arrangement as taught by EP’267 in order to provide precision measurement as taught by EP’267.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746